DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-17, 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US 20160140447 A1, hereinafter Cohen) in view of Mahmud et al. (US 20160085742 A1, hereinafter Mahmud).

Regarding Claim 1, Cohen discloses a computerized method for suggesting web pages to users ([Abstract]: A computer-implemented content suggestion engine provides content suggestions to a requesting user) comprising: 
storing, in a content repository on a server computer, a plurality of link IDs ([0013]: Each user may then organize at least some of the received content items by saving them to a content repository for later use; [0283]: … embodiments of the data store or content repository can maintain, with respect to every content item, a collection of all of related content items with non-zero copresence counts. The collection is actually a set of link IDs and associated copresence counts), 
wherein each link ID is representative of a respective web page saved by at least one of the users ([0057]: For example, where the content item is a web page, the user may save a URL corresponding to the content item); and
providing one or more of the respective web pages corresponding to the result set of link IDs as suggested web pages to the client device ([Abstract]: One or more of the potential suggested content items may then be provided in response to the suggestion request via the network), 
wherein a classification model is not used to identify suggested web pages based on the basis web page ([0046]: In some embodiments, a search operation with a conventional search engine (for example, search engine 115 of FIG. 1) is not required in order to provide content to a suggestion engine as a basis for obtaining suggestions. Users can obtain content in many ways. For example, a user can navigate through a public portion of a content repository to discover and view content).
However, Cohen does not explicitly teach “determining a dictionary of n-grams for each link ID's respective web page; receiving, from a client device, a request from one of the users for one or more suggested web pages based on a basis web page; and in response to the request: determining a dictionary of n-grams for the basis web page if one does not yet exist; selecting a subset of the dictionary of n-grams for the basis web page to be a query set of n-grams; for each link ID's respective web page, searching the dictionary of n-grams for at least one n-gram from the query set of n-grams; determining a result set of link IDs based on the search, each of the link IDs in the result set corresponding to a web page having at least one n-gram from the query set of n-grams; removing at least one link ID from the result set of link IDs based on one or more filters.” 
On the other hand, in the same field of endeavor, Mahmud teaches
determining a dictionary of n-grams for each link ID's respective web page (Fig. 1; [0034]: By analyzing the knowledge elements, corporate dictionary builder 140 can extract the frequently occurring key terms or unigrams and build n-grams (e.g., terms and phrases) from the frequently occurring key terms or unigrams; [0027]: Each term and phrase added to the corporate dictionary can include links back to the knowledge content from which the terms and phrases were identified. See also Fig. 3,  para [0040]-[0041]); 
receiving, from a client device, a request from one of the users for one or more suggested web pages based on a basis web page (Fig. 1; [0089]: In some embodiments, a dictionary output module can generate a graphical user interface through which the user can interact with the corporate dictionary [basis web page]. The user can sort and filter the corporate dictionary based on various criteria, such as… suggested clusters or subsets of content to view, etc… When a term is selected, the corporate dictionary can send a request to the knowledge database. See also para [0087]-[0089]); and
in response to the request: determining a dictionary of n-grams for the basis web page if one does not yet exist ([0088]: In some embodiments, when new content is added or generated… The new content (e.g., content within knowledge units and knowledge packs) added to the knowledge database can trigger the corporate dictionary builder to dynamically generate a new corporate dictionary or revise an older version of the corporate dictionary with additional words and phrases); 
Selecting a subset of the dictionary of n-grams for the basis web page to be a query set of n-grams ([0089]: The user can sort and filter the corporate dictionary based on various criteria, such as… subsets of content to view, etc. See also para [0027], [0057], [0098]);
for each link ID's respective web page, searching the dictionary of n-grams for at least one n-gram from the query set of n-grams ([0027]: Each term and phrase added to the corporate dictionary can include links back to the knowledge content from which the terms and phrases were identified. In this manner, users can search, view, and sort terms and phrases commonly used in the enterprise, and access the knowledge content from which the terms and phrases were identified);
determining a result set of link IDs based on the search, each of the link IDs in the result set corresponding to a web page having at least one n-gram from the query set of n-grams; ([0089]: In some embodiments, a portion of a knowledge element including the selected term can be retrieved and displayed to the user in an overlay interface. In some embodiments, each term or phrase in the corporate dictionary can link to various locations within the enterprise content that includes that term or phrase); 
removing at least one link ID from the result set of link IDs based on one or more filters ([0027]: Each term and phrase added to the corporate dictionary can include links back to the knowledge content from which the terms and phrases were identified… [0031]: For example, a user can filter the corporate dictionary to include the top number of terms or phrases used across the enterprise; [0057]: The user can sort and filter the dictionary based on various criteria); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method of Cohen with the teachings of Mahmud to include “determining a dictionary of n-grams for each link ID's respective web page; receiving, from a client device, a request from one of the users for one or more suggested web pages based on a basis web page; and in response to the request: determining a dictionary of n-grams for the basis web page if one does not yet exist; selecting a subset of the dictionary of n-grams for the basis web page to be a query set of n-grams; for each link ID's respective web page, searching the dictionary of n-grams for at least one n-gram from the query set of n-grams; determining a result set of link IDs based on the search, each of the link IDs in the result set corresponding to a web page having at least one n-gram from the query set of n-grams; removing at least one link ID from the result set of link IDs based on one or more filters.”
The motivation for doing so would be to create a centralized dictionary of key-words and key-phrases, as recognized by Mahmud ([0087] of Mahmud: The corporate dictionary can be shared enterprise-wide and can include commonly used terms and phrases specific to a given enterprise. In this manner, administrators, managers, employees, and other users of an enterprise can view, search, and sort terms and phrases commonly used in the enterprise).
 
Regarding Claim 2, the combined method of Cohen and Mahmud disclose the computerized method of claim 1, further comprising
determining a score for each n-gram in the basis web page's dictionary (see Mahmud, Fig.10;  [0096]: At block 1016 , a score may be calculated for each n-gram based on a function of recency, frequency, and commonality of the n-gram across the knowledge corpus of the enterprise); 
and wherein the query set of n-grams comprises a plurality of n-grams with the highest scores in the basis web page's corresponding dictionary (see Mahmud, Fig. 10; [0031]: For example, a user can filter the corporate dictionary to include the top number of terms or phrases used across the enterprise; [0097]: At block 1018 , the score for each n-gram (e.g., term or phrase) can be analyzed, and a corporate dictionary can be automatically generated or updated based on the analysis. For example, a total number of n-grams extracted for the knowledge unit or knowledge pack may be determined, and a top predetermined percentage (e.g., 25%) of the n-grams extracted for the knowledge unit or knowledge pack may be added to the corporate dictionary).

Regarding Claim 3, the combined method of Cohen and Mahmud disclose the computerized method of claim 2, wherein each score is a TF-IDF value (see Mahmud, [0028]: [0096]: For example, a scoring algorithm may be implemented that increases or decreases a score for each n-gram as a function of recency, frequency, and commonality of the terms within the n-gram across the knowledge elements [TF-IDF is an algorithm that increases or decreases a score for each n-gram as a function of frequency]).

Regarding Claim 7, the combined method of Cohen and Mahmud disclose the computerized method of claim 1, wherein the one or more filters include a key n-grams filter that removes a link ID from the result set of link IDs if that link ID's corresponding dictionary does not include a set of key n-grams (see Mahmud, [0042]: When content is removed from a content source, content discovery module 312 may identify the knowledge units that were derived from the removed content, and either remove the affected knowledge units from the knowledge bank, or tag the affected knowledge units as being potentially invalid or outdated; [0057]: The user can sort and filter the dictionary based on various criteria).

Regarding Claim 8, the combined method of Cohen and Mahmud disclose the computerized method of claim 7, wherein the set of key n-grams comprises one or more n-grams selected from the query set that have high scores (see Mahmud, [0034]: By analyzing the knowledge elements, corporate dictionary builder 140 can extract the frequently occurring key terms or unigrams and build n-grams (e.g., terms and phrases) from the frequently occurring key terms or unigrams, score the n-grams based on one or more of recency, frequency, and commonality of the n-grams across the knowledge elements, and add the n-grams to the corporate dictionary 150 based on the score; [0097]: At block 1018 , the score for each n-gram (e.g., term or phrase) can be analyzed, and a corporate dictionary can be automatically generated or updated based on the analysis. For example, a total number of n-grams extracted for the knowledge unit or knowledge pack may be determined, and a top predetermined percentage (e.g., 25%) of the n-grams extracted for the knowledge unit or knowledge pack may be added to the corporate dictionary)).

Regarding Claim 9, the combined method of Cohen and Mahmud disclose the computerized method of claim 7, wherein the set of key n-grams comprises one or more n-grams selected because they appear in a majority of the result set's corresponding dictionaries (see Mahmud, [Abstract]: Based at least on a frequency of occurrence of each term in the knowledge element, key terms are identified in the term vector).

Regarding Claim 10, the combined method of Cohen and Mahmud disclose the computerized method of claim 7,  wherein the set of key n-grams comprises one or more n-grams selected because they are title nouns from the basis web page (see Mahmud, [0054]: For example, the n-gram generator 356 may identify a frequently occurring key term within a filtered comprehensive term vector as a pivot point, and perform natural language processing to determine categories or characterizations (e.g., noun, verb, adverb, adjective, entity such as names, companies or organizations, header, title, time, etc.)).

Regarding Claim 11, the combined method of Cohen and Mahmud disclose the computerized method of claim 1, wherein the one or more filters include a false positive filter, wherein the false positive filter removes a link ID from the result set if that link ID's corresponding dictionary includes at least one prominent n-gram that is not in the query set of n-grams (see Mahmud, Fig. 3; [0053]: Thus, knowledge element analyzer 352 may also perform natural language processing including contextual, sematic, and linguistic analyses on the knowledge elements to provide context as to how a term is being used in each knowledge element such that the noise can be filtered out of the comprehensive term vector; Fig. 10; [0094]: At block 1012 , natural language processing including contextual, sematic, and linguistic analyses may be performed on the knowledge unit or knowledge pack to provide context as to how each term is being used in the knowledge unit or knowledge pack such that noise can be filtered out of the comprehensive term vector. See also para [0042], [0053], [0100]).
	
Regarding Claim 12, the combined method of Cohen and Mahmud disclose the computerized method of claim 11, wherein the prominent n-gram has a high score in at least one result set link ID's corresponding dictionary (see Mahmud, Fig. 10, block 1018; [0031]: For example, a user can filter the corporate dictionary to include the top number of terms or phrases used across the enterprise; [0056]: In some embodiments, a top predetermined percentage (e.g., 25%) of the n-grams in the sorted listed may be added to the term and phrase index or corporate dictionary. In alternative embodiments, the index generator 358 can set a minimum threshold score (e.g., 75 out of 100), and each n-gram having a score greater than the minimum threshold score can be added to the term and phrase index or corporate dictionary. See also para [0051], [0069], [0084], [0097]).

Regarding Claim 13, the combined method of Cohen and Mahmud disclose the computerized method of claim 1, wherein the one or more filters include a relationship filter, wherein the relationship filter removes a link ID from the result set if that link ID is not related to the basis web page according to at least one relationship criterion (see Cohen, [0287]: Another earlier section describes Method 3.1 for folder-based suggestions, which uses the “Sufficient Commonality Neighbors (SU)” relationship; [0288]: The count must be at least 1 [relationship criterion], but it may or may not be greater than or equal to j, the threshold value. Folders having a commonality count less than j can be removed, since they do not contain enough of the original items in F to meet the required threshold [the folder correspond to the link ID from the result set]).

Regarding Claim 14, the combined method of Cohen and Mahmud disclose the computerized method of claim 13, wherein the at least one relationship criterion is a neighbor relationship (see Cohen, [0034]-[0035]: Embodiments of the present invention are directed to systems and methods for providing suggestions in this fashion, using folder-like association criteria summarized in the example above, as well as more complex relational criteria described below. In the above example, documents A and B can be described as being “neighbors” of one another because at least one user has associated both documents with the same folder… This general principle can be extended and refined to capture more complex relationships and discovery patterns, such as “find the neighbors of my neighbors,” as well as many others).

Regarding Claim 15, Cohen discloses a system for suggesting web pages to users ([Abstract]: A computer-implemented content suggestion engine provides content suggestions to a requesting user) comprising: 
a client device comprising a suggestion assistant ([0324]: Computing Device 1000 in FIG. 10; [Abstract]: A computer-implemented content suggestion engine); 
a server computer configured to ([0038]: The storage and access methods for a content repository 200…  may be located on a plurality of computing systems, including servers): 
store, in a content repository, a plurality of link IDs ([0013]: Each user may then organize at least some of the received content items by saving them to a content repository for later use; [0283]: … embodiments of the data store or content repository can maintain, with respect to every content item, a collection of all of related content items with non-zero copresence counts. The collection is actually a set of link IDs and associated copresence counts), 
wherein each link ID is representative of a respective web page saved by at least one of the users ([0057]: For example, where the content item is a web page, the user may save a URL corresponding to the content item); and 
provide one or more of the respective web pages corresponding to the result set of link IDs as suggested web pages to the suggestion assistant ([Abstract]: One or more of the potential suggested content items may then be provided in response to the suggestion request via the network), wherein a classification model is not used to identify suggested web pages based on the basis web page ([0046]: In some embodiments, a search operation with a conventional search engine (for example, search engine 115 of FIG. 1) is not required in order to provide content to a suggestion engine as a basis for obtaining suggestions. Users can obtain content in many ways. For example, a user can navigate through a public portion of a content repository to discover and view content).
However, Cohen does not explicitly teach “determine a dictionary of n-grams for each link ID's respective web page; receive, from the suggestion assistant, a request from one of the users for one or more suggested web pages based on a basis web page; and in response to the request: determine a dictionary of n-grams for the basis web page if one does not yet exist; Selecting a subset of the dictionary of n-grams for the basis web page to be a query set of n-grams; for each link ID's respective web page, searching the dictionary of n-grams for at least one n-gram from the query set of n-grams; determining a result set of link IDs based on the search, each of the link IDs in the result set corresponding to a web page having at least one n-gram from the query set of n-grams; remove at least one link ID from the result set of link IDs based on one or more filters.”
On the other hand, in the same field of endeavor, Mahmud teaches
determine a dictionary of n-grams for each link ID's respective web page (Fig. 1; [0034]: By analyzing the knowledge elements, corporate dictionary builder 140 can extract the frequently occurring key terms or unigrams and build n-grams (e.g., terms and phrases) from the frequently occurring key terms or unigrams; [0027]: Each term and phrase added to the corporate dictionary can include links back to the knowledge content from which the terms and phrases were identified. See also Fig. 3,  para [0040]-[0041]); 
receive, from the suggestion assistant, a request from one of the users for one or more suggested web pages based on a basis web page (Fig. 1; [0089]: In some embodiments, a dictionary output module can generate a graphical user interface through which the user can interact with the corporate dictionary [basis web page]. The user can sort and filter the corporate dictionary based on various criteria, such as… suggested clusters or subsets of content to view, etc… When a term is selected, the corporate dictionary can send a request to the knowledge database. See also para [0087]-[0089]); and 
in response to the request: determine a dictionary of n-grams for the basis web page if one does not yet exist ([0088]: In some embodiments, when new content is added or generated… The new content (e.g., content within knowledge units and knowledge packs) added to the knowledge database can trigger the corporate dictionary builder to dynamically generate a new corporate dictionary or revise an older version of the corporate dictionary with additional words and phrases); 
Selecting a subset of the dictionary of n-grams for the basis web page to be a query set of n-grams ([0089]: The user can sort and filter the corporate dictionary based on various criteria, such as… subsets of content to view, etc. See also para [0027], [0057], [0098]);
for each link ID's respective web page, searching the dictionary of n-grams for at least one n-gram from the query set of n-grams ([0027]: Each term and phrase added to the corporate dictionary can include links back to the knowledge content from which the terms and phrases were identified. In this manner, users can search, view, and sort terms and phrases commonly used in the enterprise, and access the knowledge content from which the terms and phrases were identified);
determine a result set of link IDs based on the search, each of the link IDs in the result set corresponding to a web page having at least one n-gram from the query set of n-grams ([0089]: In some embodiments, a portion of a knowledge element including the selected term can be retrieved and displayed to the user in an overlay interface. In some embodiments, each term or phrase in the corporate dictionary can link to various locations within the enterprise content that includes that term or phrase).
remove at least one link ID from the result set of link IDs based on one or more filters ([0027]: Each term and phrase added to the corporate dictionary can include links back to the knowledge content from which the terms and phrases were identified… [0031]: For example, a user can filter the corporate dictionary to include the top number of terms or phrases used across the enterprise; [0057]: The user can sort and filter the dictionary based on various criteria);  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the system of Cohen to incorporate the teachings of Mahmud to include “determine a dictionary of n-grams for each link ID's respective web page; receive, from the suggestion assistant, a request from one of the users for one or more suggested web pages based on a basis web page; and in response to the request: determine a dictionary of n-grams for the basis web page if one does not yet exist; Selecting a subset of the dictionary of n-grams for the basis web page to be a query set of n-grams; for each link ID's respective web page, searching the dictionary of n-grams for at least one n-gram from the query set of n-grams; determining a result set of link IDs based on the search, each of the link IDs in the result set corresponding to a web page having at least one n-gram from the query set of n-grams; remove at least one link ID from the result set of link IDs based on one or more filters”
The motivation for doing so would be to create a centralized dictionary of key-words and key-phrases, as recognized by Mahmud ([0087] of Mahmud: The corporate dictionary can be shared enterprise-wide and can include commonly used terms and phrases specific to a given enterprise. In this manner, administrators, managers, employees, and other users of an enterprise can view, search, and sort terms and phrases commonly used in the enterprise).

Regarding Claim 16, the combined system of Cohen and Mahmud discloses the system of claim 15, wherein the server computer is further configured to 
determine a score for each n-gram in the basis web page's dictionary (see Mahmud, Fig.10;  [0096]: At block 1016, a score may be calculated for each n-gram based on a function of recency, frequency, and commonality of the n-gram across the knowledge corpus of the enterprise); and 
wherein the query set of n-grams comprises a plurality of n- grams with the highest scores in the basis web page's corresponding dictionary (see Mahmud, Fig. 10; [0031]: For example, a user can filter the corporate dictionary to include the top number of terms or phrases used across the enterprise; [0097]: At block 1018 , the score for each n-gram (e.g., term or phrase) can be analyzed, and a corporate dictionary can be automatically generated or updated based on the analysis. For example, a total number of n-grams extracted for the knowledge unit or knowledge pack may be determined, and a top predetermined percentage (e.g., 25%) of the n-grams extracted for the knowledge unit or knowledge pack may be added to the corporate dictionary).

Regarding Claim 17, the combined system of Cohen and Mahmud discloses the system of claim 16, wherein each score is a TF-IDF value (see Mahmud, [0096]: For example, a scoring algorithm may be implemented that increases or decreases a score for each n-gram as a function of recency, frequency, and commonality of the terms within the n-gram across the knowledge elements [TF-IDF is an algorithm that increases or decreases a score for each n-gram as a function of frequency]).

Regarding Claim 21, the combined system of Cohen and Mahmud discloses the system of claim 15, wherein the one or more filters include a key n- grams filter that removes a link ID from the result set of link IDs if that link ID's corresponding dictionary does not include a set of key n-grams (see Mahmud, [0042]: When content is removed from a content source, content discovery module 312 may identify the knowledge units that were derived from the removed content, and either remove the affected knowledge units from the knowledge bank, or tag the affected knowledge units as being potentially invalid or outdated; [0057]: The user can sort and filter the dictionary based on various criteria).

Regarding Claim 22, the combined system of Cohen and Mahmud discloses the system of claim 21, wherein the set of key n-grams comprises one or more n-grams selected from the query set that have high scores (see Mahmud, [0034]: By analyzing the knowledge elements, corporate dictionary builder 140 can extract the frequently occurring key terms or unigrams and build n-grams (e.g., terms and phrases) from the frequently occurring key terms or unigrams, score the n-grams based on one or more of recency, frequency, and commonality of the n-grams across the knowledge elements, and add the n-grams to the corporate dictionary 150 based on the score; [0097]: At block 1018 , the score for each n-gram (e.g., term or phrase) can be analyzed, and a corporate dictionary can be automatically generated or updated based on the analysis. For example, a total number of n-grams extracted for the knowledge unit or knowledge pack may be determined, and a top predetermined percentage (e.g., 25%) of the n-grams extracted for the knowledge unit or knowledge pack may be added to the corporate dictionary)).

Regarding Claim 23, the combined system of Cohen and Mahmud discloses the system of claim 21, wherein the set of key n-grams comprises one or more n-grams selected because they appear in a majority of the result set's corresponding dictionaries (see Mahmud, [Abstract]: Based at least on a frequency of occurrence of each term in the knowledge element, key terms are identified in the term vector).

Regarding Claim 24, the combined system of Cohen and Mahmud discloses the system of claim 21, wherein the set of key n-grams comprises one or more n-grams selected because they are title nouns from the basis web page (see Mahmud, [0054]: For example, the n-gram generator 356 may identify a frequently occurring key term within a filtered comprehensive term vector as a pivot point, and perform natural language processing to determine categories or characterizations (e.g., noun, verb, adverb, adjective, entity such as names, companies or organizations, header, title, time, etc.).

Regarding Claim 25, the combined system of Cohen and Mahmud discloses the system of claim 15, wherein the one or more filters include a false positive filter, wherein the false positive filter removes a link ID from the result set if that link ID's corresponding dictionary includes at least one prominent n-gram that is not in the query set of n-grams (see Mahmud, Fig. 3; [0053]: Thus, knowledge element analyzer 352 may also perform natural language processing including contextual, sematic, and linguistic analyses on the knowledge elements to provide context as to how a term is being used in each knowledge element such that the noise can be filtered out of the comprehensive term vector; Fig. 10; [0094]: At block 1012 , natural language processing including contextual, sematic, and linguistic analyses may be performed on the knowledge unit or knowledge pack to provide context as to how each term is being used in the knowledge unit or knowledge pack such that noise can be filtered out of the comprehensive term vector. See also para [0042], [0053], [0100]).

Regarding Claim 26, the combined system of Cohen and Mahmud discloses the system of claim 15, wherein the prominent n-gram has a high score in at least one result set link ID's corresponding dictionary (see Mahmud, Fig. 10, block 1018; [0031]: For example, a user can filter the corporate dictionary to include the top number of terms or phrases used across the enterprise; [0056]: In some embodiments, a top predetermined percentage (e.g., 25%) of the n-grams in the sorted listed may be added to the term and phrase index or corporate dictionary. In alternative embodiments, the index generator 358 can set a minimum threshold score (e.g., 75 out of 100), and each n-gram having a score greater than the minimum threshold score can be added to the term and phrase index or corporate dictionary. See also para [0051], [0069], [0084], [0097]).

Regarding Claim 27, the combined system of Cohen and Mahmud discloses the system of claim 15, wherein the one or more filters include a relationship filter, wherein the relationship filter removes a link ID from the result set if that link ID is not related to the basis web page according to at least one relationship criterion (see Cohen, [0287]: Another earlier section describes Method 3.1 for folder-based suggestions, which uses the “Sufficient Commonality Neighbors (SU)” relationship; [0288]: The count must be at least 1 [relationship criterion], but it may or may not be greater than or equal to j, the threshold value. Folders having a commonality count less than j can be removed, since they do not contain enough of the original items in F to meet the required threshold [the folder correspond to the link ID from the result set]).

Regarding Claim 28, the combined system of Cohen and Mahmud discloses the system of claim 27, wherein the at least one relationship criterion is a neighbor relationship (see Cohen, [0034]-[0035]: Embodiments of the present invention are directed to systems and methods for providing suggestions in this fashion, using folder-like association criteria summarized in the example above, as well as more complex relational criteria described below. In the above example, documents A and B can be described as being “neighbors” of one another because at least one user has associated both documents with the same folder… This general principle can be extended and refined to capture more complex relationships and discovery patterns, such as “find the neighbors of my neighbors,” as well as many others).

Claims 4-5 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US 20160140447 A1, hereinafter Cohen) in view of Mahmud (US 20160085742 A1, hereinafter Mahmud) and in further view of Meisner et al. (US Patent Number 10741092 B1, hereinafter Meisner).

Regarding Claim 4, the combined method of Cohen and Mahmud disclose the computerized method of claim 2.
However, the combined method of Cohen and Mahmud does not teach “boosting the score of at least one n-gram based on one or more criteria”
On the other hand, in the same field of endeavor Meisner teaches boosting the score of at least one n-gram based on one or more criteria ([Col. 4, lines 58-64]: Each n-gram may be a string of words or a string of parts-of-speech. Deriving the feature vector may include receiving a randomization parameter and the set of scoring rules. In some examples, the method includes applying a stochastic gradient boosting tree (GBT) algorithm to the set of feature vectors).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method of Cohen and Mahmud with the teachings of Meisner to include “boosting the score of at least one n-gram based on one or more criteria”
The motivation for doing so would be to minimize a scoring discrepancy, as recognized by Meisner ([Col. 4, lines 62-67] of Meisner: In some examples, the method includes applying a stochastic gradient boosting tree (GBT) algorithm to the set of feature vectors… and adjusting each group score estimate to minimize a scoring discrepancy between the group score estimate and a user-assigned group score).

Regarding Claim 5, the combined method of Cohen, Mahmud, and Meisner disclose the computerized method of claim 4.
Meisner further teaches wherein the criteria comprise a location of the at least one n-gram within the respective web page; whether the at least one n-gram is in the title of the respective web page ([Col. 8, lines 26-36]: N-grams…  may also include specific patterns of parts-of-speech, numbers of letters or syllables, contextual relevance (e.g., based on frequency within a particular corpus or topic-related database), level of vocabulary, or other related metrics);
whether the at least one n-gram is a proper noun ([Col. 3, lines 41-46]: The feature vector may also include strings of words (word n-grams) or strings of parts of speech (part of speech n-grams). For example, in the case of a part-of-speech n-gram, the system may extract from the response a string of parts-of-speech (e.g., a 4-gram may be pronoun-noun-adverb-verb); 
the number of words in the at least one n-gram ([Col. 9, lines 14-17]: The number of words in each segment may be predetermined and/or configured by a user through the reviewer interface, or may be included in the set of scoring rules).

Regarding Claim 18, the combined system of Cohen and Mahmud discloses the system of claim 17.
However, the combined system of Cohen and Mahmud does not teach “wherein the server computer is further configured to boost the score of at least one n-gram based on one or more criteria.”
On the other hand, in the same field of endeavor Meisner teaches wherein the server computer is further configured to boost the score of at least one n-gram based on one or more criteria (Fig. 4; [Col. 4, lines 58-64]: Each n-gram may be a string of words or a string of parts-of-speech. Deriving the feature vector may include receiving a randomization parameter and the set of scoring rules. In some examples, the method includes applying a stochastic gradient boosting tree (GBT) algorithm to the set of feature vectors).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the system of Cohen and Mahmud with the teachings of Meisner to include “wherein the server computer is further configured to boost the score of at least one n-gram based on one or more criteria.”
	The motivation for doing so would be to minimize a scoring discrepancy, as recognized by Meisner ([Col. 4, lines 62-67] of Meisner: In some examples, the method includes applying a stochastic gradient boosting tree (GBT) algorithm to the set of feature vectors… and adjusting each group score estimate to minimize a scoring discrepancy between the group score estimate and a user-assigned group score).

Regarding Claim 19, the combined system of Cohen, Mahmud and Meisner disclose the system of claim 18.
 And Meisner further teaches wherein the criteria comprise the location of the at least one n-gram within the respective web page; whether the at least one n-gram is in the title of the respective web page ([Col. 8, lines 26-36]: N-grams…  may also include specific patterns of parts-of-speech, numbers of letters or syllables, contextual relevance (e.g., based on frequency within a particular corpus or topic-related database), level of vocabulary, or other related metrics); 
whether the at least one n-gram is a proper noun; ([Col. 3, lines 41-46]: The feature vector may also include strings of words (word n-grams) or strings of parts of speech (part of speech n-grams). For example, in the case of a part-of-speech n-gram, the system may extract from the response a string of parts-of-speech (e.g., a 4-gram may be pronoun-noun-adverb-verb); 
the number of words in the at least one n-gram ( [Col. 9, lines 14-17]: The number of words in each segment may be predetermined and/or configured by a user through the reviewer interface, or may be included in the set of scoring rules).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY D. HICKS whose telephone number is (571)272-3304.  The examiner can normally be reached on Mon - Fri 7:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.D.H./Examiner, Art Unit 2168 

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168